Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0311899 (Luo).
With respect to claim 1-5, Luo teaches a polymer having a disilylamino group having the formula (II): 

    PNG
    media_image1.png
    80
    107
    media_image1.png
    Greyscale
 
wherein Q may be  (II-b): 

    PNG
    media_image2.png
    69
    123
    media_image2.png
    Greyscale

and wherein R independently is a hydrogen atom or a substituted or unsubstituted mono-valent organic group and J may be O or S (PP 0006-0007).  Luo teaches an example of such composition having the formula: 

    PNG
    media_image3.png
    115
    173
    media_image3.png
    Greyscale
 
(PP 0110).  Luo fails to explicitly disclose a compound having the formula of instant Formula 1.  It would have been obvious to one of ordinary skill in the art to select any substituted or unsubstituted divalent organic group for the R groups of Formula II as taught by PP 0006-0007, such as a substituted C1 alkyl group as Luo teaches the groups may be substituted (PP 0006), or a C2 alkyl group as C1 alkyl and C2 alkyl would fall in the range of ‘unsubstituted mono-valent organic group’ and one of ordinary skill in the art would expect C1 and C2 alkyl groups to function similarly.  The resulting compound would read on Formula 3 of claim 5, the broader Formula 2 of claim 4, and the broader limitations of claims 2-3, and the broadest Formula 1 of claim 1.
The limitations of “electrolyte” and “for a lithium secondary battery” in line 1 of claim 1 are considered intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  See MPEP 2111.02 (II).  The only limitations in claim 1 are to the additive composition, and therefore the claims are met if a reference teaches the Formula (1).


Luo teaches a formula:
 
    PNG
    media_image3.png
    115
    173
    media_image3.png
    Greyscale
 
(PP 0110), as discussed above, but fails to teach the formulas 5-8 of the instant claim.  Luo teaches that the R group may be an unsubstituted divalent organic group (PP 0006), and therefore one of ordinary skill in the art would expect other organic groups, such as butylene, to function the same as the methylene disclosed in the exemplified compound, which would read on Formula 5. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Allowable Subject Matter
Claims 7-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  US PGPub 2010/0311899, as discussed above, teaches the formula (1) as discussed above, but teaches the polymers are used as vulcanized elastomers for tire components (PP 0004).  One of ordinary skill in the art would not be led to use the composition in an electrolyte. US Patent 9640839 teaches an electrolyte having an oxirane compound which may be substituted with CN (column 2, lines 24-67), however requires a second oxygen in the compound and does not allow for a silicon element, and therefore does not read on the formula of the instant claims. 

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant argues that R1 to R6 cannot all be an unsubstituted methyl group, and therefore the Luo reference fails to anticipate the subject matter. The examiner respectfully disagrees.  The one exemplified formula of Luo discloses a composition in which R1 to R6 are all unsubstituted methylene groups, however Luo must be considered for all that it teaches (MPEP 2121.01 II). The specification, as discussed above, discloses that the R groups may be substituted or unsubstituted divalent organic groups, which would allow for more than just unsubstituted methylene groups.  One of ordinary skill would be able to immediately envisage a selection of organic groups, including those as defined in by R1 to R6 in the instant claims. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)), see MPEP 2131.02 III.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724            

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759